Citation Nr: 0418684	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  96-20 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his substantive appealed filed in April 1996, the veteran 
requested a personal hearing before a Veterans Law Judge.  In 
his statement dated in October 1997, the veteran withdrew his 
request for a personal hearing.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

According to the available records associated with the claims 
folder, the veteran served aboard three different vessels 
during his period of service, which included time served in 
the Republic of Vietnam.  A thorough search for records by 
the RO related to the veteran's experiences while in Vietnam 
revealed that the veteran was aboard the Assault Craft Unit 
One during a period that covered from October 1968 to 
approximately 6 months later, according to transfer and 
receipt records from service personnel records.  

In a letter dated in April 2003, the US Armed Services Center 
for Unit Records Research (USASCURR) provided the 1969 
history of Assault Craft Unit One, which documents activities 
occurring aboard the vessel during the veteran's tour of 
duty.  The record reveals that in February 1969, a crew of 13 
men was killed when an enemy rocket hit the craft and 
exploded.  According to the records, the veteran was 
apparently associated with that vessel during that period of 
time.  He maintains that he witnessed certain operations 
during the time he was aboard Assault Craft Unit One that 
entailed explosions from enemy fire and many traumatic 
experiences.  He has stated that he could not recall all of 
the details and events, but recalled his duty on the Assault 
Craft Unit One as possibly his worst experience in Vietnam.  

Although USASCURR could not corroborate whether the appellant 
"witnessed" or was otherwise personally involved in any 
events surrounding this incident, the Court has expressly 
held that a veteran need not prove "every detail" of an 
alleged stressor.  See Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997); see also Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The veteran currently is incarcerated within the Texas 
Department of Criminal Justice system.  In an August 1984 
clinical consultation form provided by the Vet Center, a 
diagnosis of PTSD is noted.  In the report from VA 
examination conducted in July 1995, the examiner found that 
the veteran's symptoms did not meet the DSM IV criteria for a 
diagnosis of PTSD.  In subsequent medical records dated from 
1994 to 2001 associated with the Texas Department of Criminal 
Justice, reference is made to a history of and treatment for 
PTSD.  

The Board notes that at present it is very difficult to 
determine the veteran's disability based on the limited 
picture presented by the prison medical records.  A more 
detailed psychiatric examination which contemplates pertinent 
VA rating criteria would be useful for purposes of resolving 
the issue on appeal.  Though practical restrictions and 
limitations imposed by the veteran's incarcerated status may 
make examination difficult, this does not absolve VA from its 
duty to assist him in developing his claim.  This duty 
includes that VA undertake reasonable efforts to provide him 
with a compensation examination to determination the 
establishment of service connection for his mental 
disability.  As the claims folder does not show that the RO 
had made any reasonable attempts to arrange a medical 
examination for the veteran within the special circumstances 
dictated by his incarcerated status, the case must be 
remanded to correct this deficiency.  38 U.S.C.A. § 5107(a) 
(West 2002); See Bolton v. Brown, 8 Vet. App. 185 (1995).

Thus, the record as it stands currently is inadequate for the 
purpose of rendering an informed decision.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

Additionally, the RO must ensure compliance with the 
provisions of the Veterans Claim Assistance Act of 2000 
(VCAA) and the Veterans Benefits Act of 2003.  See also 
38 U.S.C.A. § 5100 et seq. (West 2002).  

Therefore, this matter is hereby remanded for the following:  

1.  The RO must review the claims file 
and ensure compliance with all 
notification and development action 
required by the VCAA.  

2.  Thereafter, the RO should attempt to 
accommodate the veteran by scheduling him 
for a psychiatric examination to 
determine whether the veteran currently 
has PTSD.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  The examiner 
should opine whether the veteran meets 
the diagnostic criteria for PTSD.  If 
PTSD is diagnosed, the stressors on which 
the diagnosis is based must be 
identified.  Specifically, the examiner 
should state whether the incident aboard 
Assault Craft Unit One resulted in PTSD.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




